Citation Nr: 1801287	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a permanent and total disability rating for purposes of establishing eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969 and from January 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in relevant part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation effective from May 8, 2008.  

In August 2014, the Board granted a 70 percent initial evaluation for PTSD, and remanded the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD, entitlement to TDIU, and entitlement to a total and permanent disability rating for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains a July 2014 appellant's brief, and VA medical records dated from August 2014 to December 2014 that were considered by the Agency of Original Jurisdiction (AOJ).  The remaining records are either duplicative of the documents in VBMS or not relevant to the issues on appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In August 2014, the Board directed the AOJ to afford the Veteran a VA examination to determine the current severity and manifestations of his service-connected PTSD.  Following the August 2014 remand, the Veteran was afforded a VA examination in November 2014.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  In so finding, the examiner indicated that the Veteran had other symptoms attributable to his PTSD; however, she did not identify any such symptoms. Therefore, a remand is required to obtain an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, in August 2014, the Board directed the AOJ to obtain any additional and pertinent VA treatment records dated from February 2011 to the present.  The record reflects that the AOJ obtained treatment records from Gainesville VA
Medical Center (VAMC) and Jacksonville VA Outpatient Clinic (OPC) dated from August 2014 to December 2014.  However, the Board notes that there are no VA treatment records dated from December 2011 to August 2014 associated with the claims file.  Notably, an August 2014VA psychiatric record indicated that the Veteran received treatment in November 2013.   Additionally, in his April 2010 notice of disagreement, the Veteran reported that he received counseling at a local Veteran Center.  Therefore, on remand, the AOJ should obtain any outstanding VA and Veteran Center treatment records.  

The Board also notes that the medical evidence of record does not address the combined impact of the Veteran's service-connected disabilities.  Therefore, on remand, the Veteran should be afforded an examination to ascertain the overall functional impact of his service-connected disabilities.  

Moreover, the Board finds that the issues of entitlement to TDIU and Chapter 35 DEA benefits are inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Lastly, in March 2011, the Veteran requested a hearing at the RO before a Decision Review Officer (DRO).  In June 2011, the Veteran indicated that he wished to waive his right to a travel board hearing and proceed with adjudication based on the medical evidence of record.  However, as the Veteran specified a travel board hearing, it is unclear whether he wished to withdraw his request for a DRO hearing.  Therefore, on remand, the AOJ should clarify whether the Veteran desires such a hearing. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to clarify whether he wants a hearing before a Decision Review Officer (DRO) at the RO.  If so, such a hearing should be scheduled.   

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD, as well as any treatment records in support of his TDIU claim.  The AOJ should specifically request that the Veteran identify the location of the Veteran Center referenced in his April 2010 notice of disagreement.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records, to include any records from the North Florida/South Georgia Healthcare System (HCS) dated from December 2011 to August 2014, and from December 2014 to the present.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to any other nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




